DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
	The information disclosure statement submitted on January 28, 2021 has been considered by the Examiner and made of record in the application file.
EXAMINER’S AMENDMENT
An Examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to Applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this Examiner’s amendment was given in a telephone interview with Adan Ayala (Reg. 38,373) on 05/19/2021.

The application has been amended as follows:
IN THE CLAIMS                                    
Claim 1 (Currently Amended): A jobsite computer network comprising:
	a local server connectable to a remote server via the internet;
	a first network access transceiver connected to the local server, the first network access transceiver comprising a housing and a protective tube attached to the housing; and
	a first wireless device in wireless communication with the first network access transceiver, wherein the first wireless device is one of a tag and a power tool; 

	wherein the first network access transceiver receives a first message from the first wireless device and sends a second message to the local server, and the local server utilizes information from the second message to determine the location of the first wireless device; 
           wherein at least one of the first network access transceiver and the first wireless device generate data which is sent to the remote server; and 
wherein the first wireless device receives a third message from the second wireless device, the first wireless device then sends a fourth message to the first network access transceiver, which then sends a fifth message to the local server, and the local server utilizes information from the fifth message to determine the location of the second wireless device.
 
Claim 6 (Cancelled). 
Allowable Subject Matter
2.	In view of the amended claims and further search, claims 1-5, 7, 8, 10, and 13-16 are allowed. 

The following is an Examiner’s statement of reasons for allowance: 
           Regarding claim 1, Patil et al. (US PGPub 2003/0142673 A1) teach a jobsite computer network comprising: a local server; a first network access transceiver connected to the local server and a first wireless device in wireless communication with the first network access transceiver; wherein the first network access transceiver receives a first message from the first wireless device and sends a second message to the local server, and the local server utilizes information from the second message to determine the location of the first wireless device.

          Katz (US Pat 7502619 B1) teaches wherein the first wireless device receives a third message from the second wireless device, the first wireless device then sends a fourth message to the first network access transceiver, which then sends a fifth message to the local server, and the local server utilizes information from the fifth message to determine the location of the second wireless device.                 
The Examiner determines that the prior art of record of Patil, Lee, and Katz, whether alone or in combination, fail to disclose the technical features of the claimed invention of the method wherein the first wireless device is one of a tag and a power tool, and the first network access transceiver comprises a housing and a protective tube attached to the housing in combination with the opther recited limitations on claim 1.
Claims 2-5, 7, 8, 10, and 13-16 are also allowed by virtue of their dependency on claim 1.
Any comments considered necessary by the Applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statements of Reasons for Allowance.” 
Conclusion
3.        Any inquiry concerning this communication or earlier communications from the 

examiner should be directed to XIANG ZHANG whose telephone number is (571)270-

7693.  The examiner can normally be reached on Monday-Thursday, 8AM-4PM.

 	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s 



the organization where this application or proceeding is assigned is 571-273-8300.

  	Information regarding the status of an application may be obtained from the Patent 

Application Information Retrieval (PAIR) system.  Status information for published applications 

may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished 

applications is available through Private PAIR only.  For more information about the PAIR 

system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private 

PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 

 	If you would like assistance from a USPTO Customer Service Representative or 

access to the automated information system, call 800-786-9199 (IN USA OR CANADA) 

or 571-272-1000.            



/XIANG ZHANG/

Patent Examiner, Art Unit 2642

/Rafael Pérez-Gutiérrez/Supervisory Patent Examiner, Art Unit 2642